—Appeal from a judgment of the Supreme Court (Bradley, J.), entered January 13, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary work release program.
Petitioner, a prison inmate, challenges the July 1994 denial of his request to participate in a temporary work release program, contending that the denial was based on a misinterpretation of his criminal record. He argues that he should be given a new hearing to reconsider his request. Inasmuch as petitioner reapplied for participation in this program in May 1995, we find that his appeal is now moot. Nevertheless, were we to consider the merits, we would find that respondent properly considered petitioner’s prior convictions and past *912violations of probation, parole and work release in denying his request and that, therefore, the administrative determination is rational.
Cardona, P. J., Mercure, Casey, Yesawich Jr., and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.